Exhibit 10.1

CODE PURCHASE AND PERPETUAL LICENSE AGREEMENT


THIS CODE PURCHASE AND PERPETUAL LICENSE AGREEMENT (this "Agreement") is made
and entered into this 9th day of October, 2012 (the "Effective Date") by and
between Asure Software, Inc., a Delaware corporation (“Asure”), and FotoPunch,
Inc., a Delaware corporation ( “FotoPunch”).


WHEREAS, FotoPunch is the owner and developer of facial and voice recognition
software for workforce time, attendance, data collection, scheduling and other
applications for use with mobile devices and other devices (the “Software” as
further defined in Section 1.6 below);


WHEREAS, Asure desires to purchase a copy of the Code for the Software and all
future Modifications thereof and obtain a perpetual right and license to use the
Code and Software for commercial exploitation in its industry, and to obtain
certain other rights as set forth herein, and FotoPunch is willing to grant to
Asure the foregoing rights, in accordance with the terms and provisions of this
Agreement;


NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:


SECTION 1.  DEFINITIONS.
 
In this Agreement, the following capitalized terms shall have the following
meanings:
 
1.1 “Code” means all source code for the Licensed Software or any Modification
including but not limited to all logic, logic diagrams, flowcharts, algorithms,
routines, sub-routines, utilities, modules, file structures, coding sheets,
coding, functional specifications, and program specifications comprising or
contained in the Licensed Software or any Modification whether in eye readable
or machine readable form.  
 
1.2 “End User” means any of Asure’s third party users of the Licensed Software.
 
1.3 “Industry” means the workforce management hardware, equipment and software
solutions industry (howsoever such solutions are provided whether perpetual,
SaaS, desktop or remotely via mobile device) including payroll, time and
attendance, human resources or   scheduling, and any other solution or product
that competes or is competitive to a software solution or product that Asure now
provides or hereafter may provide.
 
1.4 “Modification(s)” means any modifications, changes, revisions, enhancements,
corrections of defects, fixes, workarounds, improvements, or changes in
functionality to the Licensed Software or the Code, whether or not issued in a
formal update, upgrade, or release, or any other work of authorship based upon
the Licensed Software, the Code, or a Modification provided they relate to time
and attendance solutions, scheduling solutions or any software solution Asure
now provides or hereafter may provide.
 
 
1

--------------------------------------------------------------------------------

 
 
1.5 “Licensed Services” means (a) configuration, integration, and installation
services in connection with the licensing and implementation of the Licensed
Software to End Users; (b) on-going support services to End Users in connection
with the use of the Licensed Software; (c) hosting services to host the Licensed
Software to End Users; and (d) professional services or any other services which
Asure now provides or hereafter may provide to End Users.
 
1.6 “Licensed Software” or “Software” means the software products of FotoPunch
in machine executable object code format, and any documentation therefore, as
set forth on Exhibit A attached hereto, including any Modifications made
thereto.
 
1.7 “Term” has the meaning set forth in Section 9.1.
 
SECTION 2.  CODE PURCHASE AND PERPETUAL LICENSE
 
2.1 Purchase of Code and Perpetual License Rights.  Subject to the terms of this
Agreement, FotoPunch hereby (a) sells to Asure a copy of the Code (which
includes future Modifications thereto) for the Licensed Software; and (b) grants
to Asure, an irrevocable, worldwide, perpetual right and license to forever
retain and use the Code and each executable copy of the Licensed Software for
commercial exploitation by Asure without restriction in the Industry (such
rights to forever retain, use and commercially exploit the Code and Licensed
Software shall be referred to as the “Perpetual License”). The Perpetual License
grants Asure the right to commercially exploit the Code and Licensed Software in
any manner in the Industry so long as it is an integrated Asure product or to an
existing Asure customer or solution including but not limited to the right (a)
to use, market, license, distribute, copy, and deliver the Licensed Software for
commercial exploitation; (b) to host the Licensed Software and Code; (c) to
provide the Licensed Services; (d) to use the Code to assist Asure in connection
with licensing and exploitation of the Licensed Software, and providing the
Licensed Services; and (e) to make Modifications to the Code as set forth in
Section 2.4. In consideration of the Perpetual License and the other rights
granted to Asure, Asure shall pay FotoPunch the “Purchase Price” set forth in
Section 3.

 
2.2 Sub-Licensee Rights.  Asure shall have the right to grant non-exclusive and
non-transferable sublicenses to resellers and third parties (the
"Sub-Licensee(s)") on at least the same terms as are granted to under this
Agreement.


2.3 Delivery of Materials.  Upon execution of this Agreement, FotoPunch shall
provide Asure with at least one executable copy of each of the Licensed Software
and one copy of the Code therefor in a format agreeable to both parties.  Asure
shall be permitted to make such number of copies of the Licensed Software and
the Code as are reasonably necessary in connection with the exercise of the
rights granted to it hereunder.


2.4 Modifications by Asure. From the Effective Date hereof and forever in
perpetuity, Asure shall have the right to make Modifications to the Code (and
any corresponding Licensed Software) at Asure’s sole cost and expense without
the prior written consent of FotoPunch. All such Modifications made by Asure
shall be owned entirely by Asure (and are hereby assigned by FotoPunch to Asure)
and without additional compensation to FotoPunch.  Asure shall have no
obligation to provide FotoPunch with any source code, executable copy or
documentation comprising any such Modification.  FotoPunch shall give Asure all
assistance required to perfect such rights to any such Modifications made by
Asure.
 
 
2

--------------------------------------------------------------------------------

 

 
2.5 Asure’s Right to Modifications made by FotoPunch.  Asure’s purchase of a
copy of the Code and Perpetual License includes a right to all Modifications
made to the Code or the Licensed Software by FotoPunch for time and attendance
or scheduling solutions at anytime hereafter in executable and source code
formats without additional cost to Asure. FotoPunch shall provide such
Modifications to Asure within 10 days of developing such Modifications which
relate to time and attendance solutions or scheduling solutions. All
Modifications made by FotoPunch shall be and are part of the Perpetual License
granted to Asure hereunder and Asure shall have the right to forever retain and
use the Code and Modifications made by FotoPunch and to make further
Modifications thereto as provided in this Agreement.

 
SECTION 3.                 PURCHASE PRICE
 
3.1 Purchase Price.  For the rights granted hereunder, Asure shall pay FotoPunch
$400,000 payable (a) $200,000 in cash on the Effective Date, and (b) $200,000 in
cash in three equal installments of $66,667 on each of December 31, 2012, March
31, 2013 and June 30, 2013. For the avoidance of doubt, the parties each hereby
acknowledge and agree that that Perpetual License is granted on the date the
initial payment of $200,000 has been received by FotoPunch.
 
3.2 Late Payments. Upon failure of a party to timely pay any amounts under this
Agreement when due, the other party shall be entitled to impose interest on the
amount outstanding at the rate of 1% per month (12% per annum) from the date it
was originally due.
 
3.3 Expenses.  Each party shall pay all expenses incurred by it in the
negotiation, execution and performance of this Agreement.
 
SECTION 4.  SERVICE OBLIGATIONS
 
4.1 Asure to Provide Services to End Users. Asure shall be solely responsible,
at its expense, for (a) promoting, marketing and licensing the use of the
Licensed Software to End Users; (b) training End Users in the use of the
Licensed Software; (c) providing the Licensed Services to End Users; and (d)
establishing sufficient infrastructure to provide the Licensed Services.
 
4.2 Integration Services.  For a period of two (2) years from the Effective
Date, FotoPunch shall make itself available and provide on a commercially timely
basis integration services to Asure for the purpose of assisting Asure in the
integration and use of the Licensed Software with Asure’s solutions or
otherwise. Asure shall request integration services by project on a “pay as you
go basis”.  Prior to FotoPunch providing services, the parties shall agree in
writing or by email on the scope of the project, the estimated number of hours,
and a schedule of milestones and deliverables, as applicable. FotoPunch shall
invoice Asure for such services at an hourly rate of $150.00 or as otherwise
agreed to by the parties in a separate writing.  Invoices shall be paid net 30
days.  Asure has no obligation to request integration service exceeding $100,000
during the two year integration period. The parties shall use reasonable efforts
to cooperate and coordinate with each other during the integration period for a
smooth and orderly transition.
 
 
3

--------------------------------------------------------------------------------

 
 
SECTION 5.                 RIGHTS AGREEMENT
 
5.1 Rights Agreement.»
 
  On the Effective Date, FotoPunch and Asure shall enter into a rights agreement
granting Asure a first right and option and first refusal right to purchase
FotoPunch for a period of two years from the Effective Date on such terms as are
mutually acceptable to the parties (the “Rights Agreement”).
 
SECTION 6.  TITLE AND CONFIDENTIAL INFORMATION.


6.1 Title.  The Licensed Software and the Code are the sole property of
FotoPunch except the Perpetual License granted to Asure herein, the copies of
the Code delivered to Asure hereunder, and any Modification developed by Asure
pursuant to Section 2.4, all of which shall be owned by Asure.


6.2 Confidential Information.  The parties agree that any information received
by either party in connection with this Agreement which is not in the public
domain including but not limited to the Licensed Software and the Code including
information received verbally that a reasonable person would understand to
constitute proprietary information (hereinafter "Confidential Information") is
not to be disclosed to any person other than employees, contractors,
professional advisors, and actual or prospective investors, lenders or acquirers
of either party who have a need to know such information.  The receiving party
shall be responsible for unauthorized disclosures of the other party's
Confidential Information by such employees, contractors and others to whom it
disclosed the Confidential Information.   The parties agree that any
Confidential Information disclosed to a party pursuant to this Agreement may be
used by the receiving party only in the performance of this Agreement (or, as to
advisors and other authorized discloses, for purposes of evaluation and advice),
and for no other purpose. The parties further agree that with respect to the
Confidential Information of the other party, during the Term of this Agreement
and thereafter, the receiving party will at all times maintain its
confidentiality using the same degree of care that such party uses to protect
its own Confidential Information and in no case using less than the usual
standard of care used in the software licensing industry.  Confidential
Information does not include information (i) which becomes public knowledge by
acts other than those of the receiving party and through no fault of the
receiving party; (ii) rightfully received by the receiving party from a third
party who is not bound by a nondisclosure agreement with respect to such
information and without breach of this Agreement; or (iii) which must be
disclosed pursuant to a court or administrative order, provided that the
receiving party first promptly notifies the disclosing party of such order so
that the disclosing party may take appropriate action to preserve the
confidentiality of such information.

 
SECTION 7.                  REPRESENTATIONS AND WARRANTIES


7.1 FotoPunch Representation and Warranties.  FotoPunch warrants and represents
to Asure that (a) the Code and all Licensed Software shall perform substantially
as described it its user manuals and other descriptions and specifications; (b)
the Code and the Licensed Software will not contain any computer viruses or
other code designed or intended to disable the functionality of any software or
system, or otherwise designed or intended to adversely affect the operation of
any systems or data of Asure and was not developed using any “open source code”;
(c) FotoPunch has the full power and authority to enter into this Agreement and
all necessary rights to perform its obligation hereunder according to the terms
and conditions of this Agreement and is the sole owner of all right, title and
interest in and to the Code and the Licensed Software; (e) FotoPunch has not
granted and will not grant any rights in the Licensed Software or the Code
(including any Modifications) to any third party which grant is inconsistent
with the rights granted to Asure in this Agreement; and (e) neither the Code and
any Modifications were made, or will be made, using any “open source code”.
 
 
4

--------------------------------------------------------------------------------

 
 
7.2 Asure Representation and Warranties.  Asure warrants and represents to
FotoPunch that Asure (a) has the full power and authority to enter into this
Agreement and all necessary rights to perform its obligation hereunder according
to the terms and conditions of this Agreement; (b) will not give permission to
any third party to use the Licensed Software or the Code for any purpose other
than as expressly permitted by this Agreement; (c)  will not possess, use,
import, export or resell (and shall not permit the possession, use, importation,
exportation, or resale of) the Code or the Licensed Software in any manner which
would cause it or its affiliates to breach any applicable export control laws,
rules, or regulations of any jurisdiction applicable to Asure; (d) will not
grant any rights in the Licensed Software or the Code (including any
Modifications) to any third party which grant is inconsistent with the rights
granted to Asure in this Agreement; and (e) will not use any “open source code”
for Modifications it makes.


SECTION 8.                  INDEMNIFICATION; LIMITATION OF LIABILITY.


8.1 FotoPunch Indemnity.  FotoPunch shall indemnify, defend and hold Asure and
its affiliates, and their respective end users, resellers, officers, directors,
employees, independent contractors, and agents harmless from and against any and
all third party claims of loss, liability, costs and expenses (including
reasonable legal fees and costs) arising out of (a) a breach by FotoPunch of any
representation, warranty or covenant by it in this Agreement or the Rights
Agreement; or (b) any claim or action by a third party alleging that the Code,
the Licensed Software or any Modifications as provided by FotoPunch to Asure
hereunder at anytime infringes or misappropriates any patent, copyright, trade
secret or other intellectual property right of a third party.


8.2 Asure Indemnity.  Asure shall indemnify, defend and hold FotoPunch and its
affiliates and their respective officers, directors, employees, independent
contractors, agents and affiliates harmless from and against any and all third
party claims of loss, liability, costs and expenses (including reasonable legal
fees and costs) arising out of a breach by Asure of any representation, warranty
or covenant by it in this Agreement or the Rights Agreement.


8.3 Limitations on Liability. EXCEPT FOR FOTOPUNCH’S OBLIGATIONS UNDER SECTIONS
2.5, 5, AND 8.1(b) AND THE RIGHTS AGREEMENT, NEITHER PARTY SHALL BE LIABLE TO
THE OTHER PARTY, FOR ANY INCIDENTAL, INDIRECT, SPECIAL, PUNITIVE OR
CONSEQUENTIAL DAMAGES OF ANY KIND, IN CONNECTION WITH OR ARISING OUT OF THIS
AGREEMENT.

 
SECTION 9.                 TERM; TERMINATION
 
9.1 Term.  This Agreement shall commence on the Effective Date and shall
continue in perpetuity unless this Agreement is rightfully terminated by either
party (the "Term").
 
 
5

--------------------------------------------------------------------------------

 
 
9.2 Termination by Either Party. Either party may terminate this Agreement if
(a) the other party materially breaches any representation, warranty or covenant
of such party in this Agreement or the Rights Agreement which breach is not
cured within thirty (30) days of the receipt of written notice of breach
specifically identifying the breach on which termination is based, or (b) upon
receipt of notice in the event of the insolvency, bankruptcy, or inability of
the other party to pay debts as and when due, or an assignment for the benefit
of creditors, or the appointment of a receiver for all or a substantial part of
the other party’s business or property, or an attachment of any assets lasting
more than sixty (60) days or the other party ceases to conduct its business
operations in the ordinary course of business. All rights and licenses granted
under or pursuant to this Agreement by FotoPunch to Asure are, and shall
otherwise be deemed to be, for the purposes of Section 365(n) of the United
States Bankruptcy Code (“Bankruptcy Code”), licenses to rights to “intellectual
property” as defined in the Bankruptcy Code.  The parties agree that Asure, as
licensee of such rights under this Agreement, shall retain and may fully
exercise all of its rights and elections under the Bankruptcy Code including, in
the event of a bankruptcy proceeding by or against FotoPunch under the
Bankruptcy Code.
 
9.3 Effect of Termination.  No termination of any kind pursuant to Section 9 or
otherwise shall affect Asure’s right to retain the Code and the Perpetual
License forever.  If Asure breaches its payment obligations to FotoPunch,
FotoPunch’s sole remedy is a claim of money damages at law and FotoPunch shall
have no right to terminate the Perpetual License and other rights granted to
Asure under this Agreement. In the event FotoPunch’s breaches its fundamental
obligations to Asure under Sections 2.5, 5 or 8.1(b), or under the Rights
Agreement, Asure shall have the right to seek any remedies available at law or
equity including the right to seek specific performance, injunctive relief, or
other equitable relief against the breaching party, each of which shall be
independent of the others and severally enforceable, and each of which is in
addition to, and not in lieu of, any rights and remedies available to Asure at
law or in equity.
 
SECTION 10.               MISCELLANEOUS.
 
10.1 Relationship of the Parties. Neither party will have any right, power, or
authority to assume, create, or incur any expense, liability, or obligation,
expressed or implied, on behalf of the other party. This Agreement is not
intended to be nor will it be construed as a joint venture, association,
partnership, or other form of a business organization or agency relationship.
 
10.2 Entire Agreement.  This Agreement constitutes the entire agreement between
the parties with respect to its subject matters and supersedes all previous
written or oral negotiations, commitments and writings.
 
10.3 Assignability. This Agreement and the rights and obligations hereunder are
not assignable by either party except to (a) an affiliate of a party, or (b) to
a successor of a party in the event of a sale of substantially all of the assets
or stock of such party (subject to the Rights Agreement) provided such successor
or assign assumes the obligations hereunder as if it were the original FotoPunch
party to this Agreement and agrees to be bound by the terms of this Agreement in
writing. In such event, each party shall provide the other party with written
notice of the identity and contact information of a  permitted successor or
assign and a copy of an assignment and assumption agreement. This Agreement
shall bind and inure to the benefit of the parties hereto and their permitted
successors and assigns.
 
 
6

--------------------------------------------------------------------------------

 
 
10.4 Waivers; Severability.  The failure of any of the parties to this Agreement
to require the performance of a term or obligation under this Agreement or the
waiver by any of the parties to this Agreement of any breach hereunder shall not
prevent subsequent enforcement of such term or obligation or be deemed a waiver
of any subsequent breach hereunder.  If any one or more of the provisions of
this Agreement are held to be invalid, illegal or unenforceable, the validity,
legality or enforceability of the remaining provisions of this Agreement will
not be affected thereby, and the parties will use all reasonable efforts to
substitute for such invalid, illegal or unenforceable provisions one or more
valid, legal and enforceable provisions which, insofar as practicable, implement
the purposes and intents hereof.  To the extent permitted by applicable law,
each party waives any provision of law which renders any provision of this
Agreement invalid, illegal or unenforceable in any respect.
 
10.5 Amendments.  This Agreement may not be amended or modified, nor may
compliance with any condition or covenant set forth herein be waived, except by
a writing duly and validly executed by each party hereto, or in the case of a
waiver, the party waiving compliance.
 
10.6 Law Governing.  This Agreement and performance hereunder will be governed
by the laws of the state of Texas, exclusive of its conflict of law rules. In
the event of a dispute regarding this Agreement or its subject matter that the
parties do not resolve by negotiation, the complaining party must submit the
dispute to binding arbitration with the other party in Austin, Texas, before a
single arbitrator under the Commercial Arbitration Rules of the American
Arbitration Association. The cost of the arbitrator shall be borne equally by
the parties. The arbitrator may award reasonable attorneys’ fees and costs as
part of the award. The award of the arbitrator will be binding and may be
entered as a judgment in any court of competent jurisdiction.  Notwithstanding
the foregoing, to the extent that the remedy sought by a party is injunctive
relief, the parties agree to the personal and subject matter jurisdiction, and
the forum convenience, of the federal and state courts located in Austin, Texas.
 
10.7 Notices.  All notices, requests, demands and other communications hereunder
shall be deemed to have been duly given on the date delivered if delivered by
hand, three days after being sent by certified or registered mail (postage
prepaid and with return receipt requested), on the date delivered if by
overnight courier service, or on the date delivered if by fax transmission to:
 
 

 
TO: ASURE
Asure Software, Inc.
   
110 Wild Basin Road
   
Austin, Texas 78746
   
Attention: Chief Financial Officer
   
Facsimile No.: (512) 427-2365
       
With a copy to:
Messerli & Kramer P.A.
   
100 South Fifth Street, Suite 1400
   
Minneapolis, MN 55402-1217
   
Attention: Dave Weigman, Esq.
   
Facsimile No.: (612) 672-3777

 
7

--------------------------------------------------------------------------------

 
 

             
To: LICENSEE
FotoPunch
   
251 West River Park Drive
   
Provo, Utah 84604
   
Attention: President
   
Facsimile No.:

 
or to such other address of which any party may notify the other parties as
provided above.  Notices are effective upon receipt or, if mailed, five (5)
business days after the placing thereof in the United States mail in the manner
provided above.


10.8 Continuing Obligations. Unless otherwise expressly provided for therein,
Sections 2, 3, 4, 5, 6, 7, 8, 9, and 10 of this Agreement will survive
termination of this Agreement for any reason.
 
10.9 Headings. The section headings contained in this Agreement are for
reference purposes only and do not affect in any way the meaning or
interpretation of this Agreement.
 
 
[signature page follows]
 


 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned duly authorized officers of the respective
parties have hereto affixed their signatures to this Agreement as of the date
and year first written above.
                                                          

 

FOTOPUNCH, INC.  ASURE SOFTWARE, INC.         By:           /s/ Tom
Loveland      By: /s/ Patrick Goepel     Its:  Chief Executive Officer Its:
Chief Executive Officer

 
 
 
 
9

--------------------------------------------------------------------------------

 


Exhibit A


Licensed Software
 


 


 
Licensed Software:              FotoPunch SmartPunch (iPhone, Android, Windows
Phone)
 
FotoPunch WallPunch (wall-mounted Android or iPad)
 
FotoPunch Plus+
 
FotoPunch Connect
 
FotoPunch VoicePunch (IVR call-in)
 
FotoPunch TextPunch (SMS-based punch)
 
FotoPunch SmartPunch (smart phone based punching)
 
FotoPunch WallPunch (wall-mount punch-in solution)
 


 
Documentation:                    System documentation
 
Mobile application architecture
 
Training materials
 
End User Manual
 
Specifications or other instructional documentation
 


 
10

--------------------------------------------------------------------------------

 